IN THE COURT OF APPEALS OF IOWA

                                 No. 20-0361
                          Filed December 16, 2020


IN RE THE MARRIAGE OF MEREDITH ALEXIS KOESTERS
AND DAVID JOSEPH KOESTERS

Upon the Petition of
MEREDITH ALEXIS KOESTERS,
      Petitioner-Appellee,

And Concerning
DAVID JOSEPH KOESTERS,
     Respondent-Appellant.
________________________________________________________________


     Appeal from the Iowa District Court for Dallas County, Randy V. Hefner,

Judge.



     David Koesters appeals from the decree dissolving his marriage to Meredith

Koesters. AFFIRMED AS MODIFIED.




     Stephen Babe of Cordell Law, LLP, Des Moines, for appellant.

     Jessica D. Shannon of Baer Law Office, Des Moines, for appellee.




     Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       David and Meredith Koesters married in 2010 and divorced in 2019. The

district court granted Meredith physical care of the children, subject to visits with

David pursuant to a detailed schedule. On David’s motion for reconsideration of

the visitation schedule, the district court revised a portion of it. The court ordered

David to pay spousal support of $1000 per month for thirty-six months.

       On appeal, David contends (1) the district court’s spousal support award

was inequitable and (2) the district court improperly modified the visitation

schedule.

I.     Spousal Support

       The district court made the following findings on spousal support:

               This was a nine-year marriage, which I would not characterize
       as either short or long term. Both parties are healthy. Meredith had
       acquired her teaching degree prior to the marriage; David obtained
       his college degree during the marriage. Though the parties have
       some assets to divide, these assets will not materially affect either
       party’s standard of living. David’s earning potential as a software
       developer in the private sector is greater than Meredith’s earning
       capacity as a public school teacher. At least based on this record,
       neither party is extravagant. . . .
               Meredith’s claim for spousal support appears to be in part
       rehabilitative and in part[ ] reimbursement. In this case, Meredith
       resigned her eight-year teaching position effective following the
       2017-2018 school year with David’s consent. She was staying at
       home with the children in October 2018 when the parties separated
       and she has remained at-home with the children during the pendency
       of this action. The consequences of this joint decision should not be
       borne by Meredith alone.
               Meredith testified that she has allowed her Iowa teaching
       certificate to lapse. But there is nothing in this record that supports
       the finding that renewing her certificate will be difficult, problematic
       or inordinately expensive. Meredith established a track record at
       Waukee as a very capable teacher. Furthermore, the parties live in
       an area of the state where experienced elementary teachers are in
       demand. More likely than not, Meredith will be able to renew her
                                          3


       teaching certificate and obtain a teaching position in this area, if she
       chooses to do so, by the fall of 2020. . . .
              The evidence supports the finding that Meredith’s teaching
       salary will within the foreseeable future approximate $50,000.
       David’s 2019 income will be approximately $64,000.
              These facts justify rehabilitative alimony up to the time when
       Meredith can return to teaching.
              Meredith was working full-time outside the home while David
       pursued his college degree. David testified that he financed his
       college education primarily with student loans. . . . It appears from
       his student loan summary that he owes student loans in the
       approximate amount of $41,000. The parties agree that these
       student loans should not be divided as marital property. Thus even
       if I accept David’s testimony regarding this issue, which I do,
       Meredith was providing substantially more support for the family
       during this time than was David. Conversely, David is leaving the
       marriage with this debt.
              These facts provide [support for] extending David’s spousal
       support obligation, but in light of the other factors discussed, long-
       term traditional support would not be justified. David will be ordered
       to pay Meredith $1000 per month for 36-months as spousal support.

       David takes issue with these findings. He contends, “Meredith made no

economic sacrifices that directly enhanced [his] future earning capacity.”

Accordingly, he asserts, reimbursement alimony was not warranted. And, he

argues he “never agreed that Meredith could retire indefinitely” and he should not

have been “forced to subsidize her desire to be retired at the age of 31 where she

[was] not disabled, perfectly capable of being employed, and [could] effectively

reenter the teaching profession by the fall of 2020.”

       Our review is de novo. See In re Marriage of Anliker, 694 N.W.2d 535, 540

(Iowa 2005). We “will disturb that determination only when there has been a failure

to do equity.” Id.

       “Reimbursement spousal support allows the spouse receiving the support

to share in the other spouse’s future earnings in exchange for the receiving

spouse’s contributions to the source of that income.” In re Marriage of Becker, 756
                                          4


N.W.2d 822, 826 (Iowa 2008).         “Rehabilitative spousal support is ‘a way of

supporting an economically dependent spouse through a limited period of re-

education or retraining following divorce, thereby creating incentive and

opportunity for that spouse to become self-supporting.’” Id. (quoting In re Marriage

of Francis, 442 N.W.2d 59, 63 (Iowa 1989)). These types of spousal support,

together with a third type not at issue here are not “mutually exclusive.” See In re

Marriage of Witherly, 867 N.W.2d 856, 859–60 (Iowa Ct. App. 2015). In some

cases, the categories may overlap. See In re Marriage of Gust, 858 N.W.2d 402,

408 (Iowa 2015).

       The district court thoroughly vetted the pertinent statutory factors governing

spousal support. See Iowa Code § 598.21(3) (2019). On our de novo review, we

find support for the court’s detailed fact findings. Those findings justify an award

of spousal support, whatever the award is labeled. See In re Marriage of Matteson,

No. 16-0401, 2017 WL 361999, at *5 (Iowa Ct. App. Jan. 25, 2017) (affirming an

award of $1000 per month for thirty months following an eight-year marriage to

allow the receiving spouse to “finish her education and give her time to obtain full-

time employment”); cf. In re Marriage of Monat, No. 18-0884, 2019 WL 1057310,

at *2 (Iowa Ct. App. Mar. 6, 2019) (“Rehabilitative is . . . inapplicable because [the

ex-wife] needs no re-education or training to obtain employment; she already has

her graduate degree and sufficient work experience to reenter the labor market.”).

       We turn to the duration of the award. Meredith testified that she allowed

her teaching license to lapse when she and David decided she “was going to be

staying home with [the] kids.” She stated she “would need to get the required

credits to be able to renew it as well as pay to have it.” She would then need to
                                         5


get a teaching job and pay for daycare. At the same time, she admitted that school

districts tended to hire in the spring and she could find a job that would begin in

2020. She also had a relatively short absence from teaching, having resigned in

June 2018, four months before separating from David. For these reasons, we

modify the dissolution decree to reduce the duration of the $1000 per month

spousal support award from thirty-six months to eight months.

      The district court pegged changes in David’s child support obligation to the

beginning and end dates of his spousal support obligation. We modify the child

support provisions of the decree to reflect the changed duration of David’s spousal

support obligation.

II.   Visitation

      As noted, the district court set forth a detailed visitation schedule, which

included the following paragraph 3:

             a. Every other weekend from Friday at 5:00 p.m., or after
      school when a child is in school, until Sunday at 5:00 p.m.
             b. Every Tuesday from 5:00 p.m., or after school when the
      children are in school, until 7:30 a.m. on Wednesday, or until the start
      of school when the children are in school.
             c. When both children are attending or are eligible to attend
      kindergarten, David’s alternate weekend visitation shall be extended
      from Friday at 5:00 p.m., or after school when a child is in school, to
      Wednesday at 7:30 a.m., or until the start of school when the children
      are in school.

David filed a motion to “amend, enlarge, and reconsider the facts, conclusions,

and order, with regard to” the paragraph. See Iowa R. Civ. P. 1.904(2). He argued

the paragraph restricted him to “a four-overnight visitation schedule per rotating

two-week period” and then “jump[ed] to a six-overnight visitation schedule” and

subparagraph (c) was unclear on when it “would become effective.”
                                          6


       Meredith filed a resistance,

       agree[ing] with David that it seems ambiguous and unlikely that the
       Court meant to increase the schedule from a 10-4 overnight visitation
       schedule to a 6-8 overnight visitation upon both children attending
       kindergarten, as a 6-8 overnight visitation schedule is exceedingly
       close to shared physical care and the Court found that in this case,
       shared physical care was not in the best interest of the children.

She asked the court to “clarify that the expanded visitation schedule . . . is in fact,

a 9-5 overnight visitation schedule and once in effect, it would not include the

weekly overnight in subpar[agraph] (b), as a 6-8 overnight visitation schedule

would not be in the best interests of the children.” David filed a motion to strike

Meredith’s resistance, arguing it went “beyond the scope of a resistance” in

including a “request for relief” and it was untimely. The district court did not rule

on the motion to strike, but clarified the cited visitation paragraph as follows:

              The provision of the parenting schedule established in
       paragraph 3(c) of the decree is hereby deleted and the following
       substituted in lieu thereof:
                     Beginning September 1, 2022, David’s alternate
              weekend visitation shall be extended from Friday at
              5:00 p.m., or after school when a child is in school, to
              Wednesday at 7:30 a.m., or until the start of school
              when the children are in school. As of this date,
              David’s every Tuesday overnight visitation established
              in subparagraph (b) is terminated.

       On appeal, David contends the court improperly ruled on Meredith’s

“request for relief.” In his view, “If Meredith wished to have the Decree ‘clarified,’

‘amended,’ ‘modified,’ to request to ‘strike’ certain items or provisions, or otherwise

reconsider said Decree, Meredith was required to file a proper 1.904 motion within

15 days of entry of the Decree.” He does not seriously challenge the merits of the

court’s revised visitation provision, nor could he, given his assertion that the

provision was ambiguous.
                                        7


       David filed a proper motion to reconsider the precise paragraph of the

decree that is now at issue. The court ruled on the motion, albeit not as David

requested. We discern no impropriety in the court’s consideration of the motion.

We also agree with the court’s revision of the paragraph in light of both parties’

assertions that the original paragraph was ambiguous. See In re Marriage of

Clevenger, No. 11-0994, 2011 WL 5868131, at *5 (Iowa Ct. App. Nov. 23, 2011)

(agreeing with district court’s Rule 1.904(2) ruling regarding visitation and

concluding “[t]he visitation schedule in this case [was] neither ‘punitive’ nor

‘restrictive,’ and allow[ed] [the father] a substantial amount of time with the

children”).

III.   Appellate Attorney Fees

       Meredith requests appellate attorney fees. An award is not a matter of right

but rests within this court’s discretion. In re Marriage of Berning, 745 N.W.2d 90,

94 (Iowa Ct. App. 2007). After considering Meredith’s earning capacity relative to

David’s earnings, we decline her request.

       AFFIRMED AS MODIFIED.